Citation Nr: 1503918	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a gall bladder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a gall bladder disability.  

The Veteran's representative stated in July 2013 that the Veteran's last medical examination is over four years old and that they request a full and complete medical opinion on the Veteran's gall bladder disability.  In November 2009 the Veteran provided the RO with a radiologic examination report dated January 22, 2009, noting gall bladder sludge and cholelithiasis, without other evidence of acute cholecystitis.  

The RO's rating decision and statement of the case associated with this claim reference a March 17, 2008, VA examination.  A review of the record by the Board shows that the Veteran was not examined for a gall bladder disability during the March 2008 examination.  

In testimony before the Board in September, 2014, the Veteran stated that though there is no evidence of him suffering from gall bladder disease while on active duty, he believes that such is related to the same metabolic processes that brought about the issues with gastroesophageal reflux disease (GERD) and kidney stones, which are both service-connected.  He also submitted an August 2014 medical record indicated that he very possibly had sludge in his gall bladder in service.    

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA treatment records.

2. Request that the Veteran provide the names and addresses of all medical providers who have records regarding his treatment for his gall bladder disability which have not already been associated with the claims file.  After the Veteran has signed any appropriate releases, obtain and associate with the claims file all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3. After the above has been completed, afford the Veteran a VA medical examination for gall bladder disability.  The examination should determine the nature and etiology of any diagnosed gall bladder disability.  The claims folder should be forwarded to the examiner for review, with special emphasis placed on the January 22, 2009 radiologic examination report. 

Following review of the claims folder, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that any current gall bladder disability is related to the Veteran's active military service.  In this regard, the examiner's attention is directed to the Veteran's assertions that his service-connected kidney stones and GERD as well as the claimed gall bladder disease all resulted from the same metabolic process in service.  The examiner's attention is also directed to an August 2014 medical record indicating that the Veteran "very possibly had sludge in GB" in service.  

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing any further development readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




